Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-12-00495-CR

                       Ramiro Alfredo MORA III a/k/a Ramiro Alfred Mora III,
                                          Appellant

                                                 v.
                                             The State of
                                        The STATE of Texas,
                                              Appellee

                      From the Criminal District Court 1, Tarrant County, Texas
                                    Trial Court No. 1237653D
                          The Honorable Sharen Wilson, Judge Presiding

Opinion by:       Sandee Bryan Marion, Justice

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: November 6, 2013

AFFIRMED

           A jury found appellant, Ramiro Alfredo Mora III, guilty of murder for causing the death of

Linda Holland.       In two issues on appeal, appellant contends (1) the evidence was legally

insufficient to support his conviction, and (2) the trial court erred in denying his motion for new

trial. We affirm.

                                           BACKGROUND

           Linda Holland and Morgan Webb both lived at the Hidden Valley Estates Apartments

located in Fort Worth, Texas. On the evening of April 21, 2011, Holland was visiting with Webb
                                                                                       04-12-00495-CR


and asked if Webb would loan her money for bus fare. Webb told Holland she did not have any

money to loan. After visiting for a while, Holland said she knew someone who might be able to

lend her money. Webb followed Holland to appellant’s apartment located in the same complex.

After a short time inside appellant’s apartment, Webb stated she felt uncomfortable and decided

to go back to her apartment to get her boyfriend, Steven Dennis. Webb left Holland alone with

appellant in his apartment for approximately five to fifteen minutes before returning.

       Upon returning to appellant’s apartment with Dennis, Webb knocked on appellant’s door

several times but did not receive a response. Webb then opened appellant’s door and called out

for Holland. Holland cried out to Webb requesting help. Webb and Dennis entered appellant’s

apartment and found Holland lying injured on the balcony. Holland had been stabbed multiple

times and had a knife protruding from her head when she was discovered. Holland died shortly

thereafter as a result of the knife wounds she suffered.

                                         Legal Sufficiency

       In his first issue, appellant challenges the legal sufficiency of the evidence supporting his

conviction for murder. Appellant argues the State failed to prove each and every element of the

offense because the investigation focused on him too early in the investigatory process and failed

to fully investigate other potential suspects. The State responds the evidence at trial was sufficient

to sustain the murder conviction.

A. Standard of Review

       In reviewing the legal sufficiency of the evidence, we must view “the evidence in the light

most favorable to the verdict” and determine whether “any rational trier of fact would have found

the essential elements of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S.
307, 307 (1979); Brooks v. State, 323 S.W.3d 893, 899 (Tex. Crim. App. 2010). Under this

standard, evidence may be insufficient to support a conviction in two circumstances: “(1) the
                                                 -2-
                                                                                    04-12-00495-CR


record contains no evidence, or merely a ‘modicum’ of evidence, probative of an element of the

offense, or (2) the evidence conclusively establishes a reasonable doubt.” Bearth v. State, 361
S.W.3d 135, 138 (Tex. App.—Houston [1st Dist.] 2011, pet. ref’d) (citing Jackson, 443 U.S. at

320). We do not ask whether we believe the evidence at trial established guilt beyond a reasonable

doubt, instead, the standard requires we defer to the fact-finder’s credibility and weight

determination and consider only whether the jury reached a rational decision. Brooks, 323 S.W.3d

at 899.

B. Analysis

          A person commits murder if he intentionally or knowingly causes the death of another, or

intends to cause serious bodily injury and commits an act clearly dangerous to human life which

causes death. TEX. PENAL CODE ANN. § 19.02(b)(1), (b)(2) (West 2011).

          Holland lived in the same apartment complex as Webb and appellant. Webb testified

Holland appeared to know appellant when she and Webb entered his apartment, and Holland was

last seen alone with appellant five to fifteen minutes before she was found stabbed on the balcony.

The medical examiner’s evidence showed Holland suffered thirty-one stab wounds and eleven cuts

on her body. The medical examiner testified Holland’s right carotid artery was completely

severed, which caused Holland to lose a large quantity of blood and eventually led to her death.

          At the time he was apprehended, appellant was located a short distance from his apartment

in the parking lot of the Hidden Valley Estates Apartment complex. Blood was found on his hands,

pants, and on the shirt he was holding. Samples of the blood were submitted for DNA testing. A

forensic analyst testified the blood found on appellant’s hands, pants, and shirt matched the DNA

profile of Holland with 99.99% accuracy.

          Appellant asserts this evidence is insufficient because the jury ignored Holland’s dying

declaration that someone named “Pierre” had attacked her. Officer Craig Chambers was the first
                                                 -3-
                                                                                    04-12-00495-CR


police officer to arrive at the scene of the crime. Chambers testified Webb flagged him down as

he was driving through the apartment complex. Webb led Chambers to Holland where Chambers

found Holland lying on appellant’s apartment balcony. Chambers testified Holland had lost a

significant amount of blood and had fast, shallow breathing upon his arrival. Chambers testified

he asked Holland several times who had attacked her but failed to receive a response. After several

attempts, Chambers testified Holland’s lips began to move somewhat. Chambers leaned over and

heard what he thought was the name “Pierre.” Chambers testified he was several feet above

Holland as she attempted to communicate with him, that her volume was not very loud, and that

he had to watch her lips as she spoke to him in an effort to decipher what she was attempting to

say.

       Appellant argues the evidence is insufficient to support his conviction because the jury

ignored Holland’s dying declaration. We disagree. The jury is the sole judge of witness credibility

and the weight to be given to their testimony. See Winfrey v. State, 393 S.W.3d 763, 768 (Tex.

Crim. App. 2013).      Additionally, “it is unnecessary for every fact to point directly and

independently to the guilt of the accused; it is enough if the finding of guilt is warranted by the

cumulative force of all the incriminating evidence.” Id. Here, the jury heard Officer Chambers’

testimony about how he thought Holland said the name “Pierre” when he asked Holland who

attacked her. The jury also heard other evidence, including witness testimony and DNA analysis,

introduced by the State that led them to conclude beyond a reasonable doubt appellant murdered

Holland. Thus, we conclude the evidence is legally sufficient to support a finding that a rational

fact finder could have found the essential elements of murder beyond a reasonable doubt.

                                  MOTION FOR MISTRIAL

       In his second, third, and fourth issues, appellant contends the trial court abused its

discretion when it denied his motion for new trial.
                                               -4-
                                                                                       04-12-00495-CR


         Appellant was found guilty by a unanimous jury and elected to have the jury assess

punishment. Appellant asked to poll the jury and each juror responded “yes” when asked whether

the guilty verdict was theirs. Prior to the jury assessing punishment, a juror sent the trial court a

note requesting to speak to the judge. The juror told the trial court that he had thought of a scenario

where he could have found appellant not guilty. The trial court advised the juror “after [the jury]

reach[es] a verdict of guilty, there is no going back from that.” After a brief discussion, the juror

assured the trial court he had not spoken with anybody else about his concern and he still thought

appellant was guilty. The judge reported the conversation to the prosecutors and defense attorneys.

Appellant then moved for a mistrial on the grounds the verdict was not unanimous, improper jury

deliberation, and improper jury communication. The trial court denied appellant’s motion for new

trial.

         Appellant concedes under current law, once a jury is polled and each juror affirms his

verdict, the verdict is unanimous. See, e.g., Miranda-Canales v. State, 368 S.W.3d 870, 875 (Tex.

App.—Houston [14th Dist.] 2012, pet. ref’d); Wood v. State, 87 S.W.3d 735, 736 (Tex. App.—

Texarkana 2002, no pet.). However, appellant “invites this [c]ourt to review the current state of

Texas law in this area and rule that a juror [is allowed] to change his or her mind and rescind a

vote to convict as long as that revocation is made prior to the commencement of the punishment

hearing.” We decline appellant’s invitation. The jury unanimously found appellant guilty and,

when polled, each juror answered in the affirmative when asked if the guilty verdict was theirs.

Accordingly, we cannot say the trial court abused its discretion when it denied appellant’s motion

for mistrial after a juror later expressed reservations concerning the verdict. See Miranda-Canales,
368 S.W.3d at 876 (concluding trial court did not abuse its discretion when juror expressed post-

verdict reservations concerning guilty verdict).



                                                   -5-
                                                                                      04-12-00495-CR


                                         CONCLUSION

       We conclude the evidence is sufficient to find appellant guilty of murder, and the trial court

did not abuse its discretion in denying the motion for new trial. Accordingly, we affirm the trial

court’s judgment.



                                                  Sandee Bryan Marion, Justice


Do not publish




                                                -6-